         Case 2:19-cv-02100-KHV Document 246 Filed 01/27/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

ALICE ACHEE-SHARP,                            )
                                              )
                Plaintiff,                    )
                                              )
v.                                            )
                                              )                   CIVIL ACTION
LENEXA REAL ESTATE PORTFOLIO                  )
PARTNERS, LLC,                                )                   No. 19-2100-KHV
                                              )
               Defendant.                     )
______________________________________________)
                                              )
LENEXA REAL ESTATE PORTFOLIO                  )
PARTNERS, LLC,                                )
                                              )
               Third-Party Plaintiff,         )
v.                                            )
                                              )
SNOWMEN 365, LLC,                             )
                                              )
               Third-Party Defendant.         )
______________________________________________)

                               MEMORANDUM AND ORDER

       Alice Achee-Sharp filed suit against Lenexa Real Estate Portfolio Partners, LLC (“Lenexa

Real Estate”) for personal injuries which she sustained when she slipped and fell on ice in its

parking lot.   Lenexa Real Estate asserts a third-party claim for indemnification against

Snowmen 365, LLC, alleging that (1) it failed to procure insurance coverage under the parties’

contract and (2) it has refused to defend or indemnify Lenexa Real Estate against plaintiff’s claim.

This matter is before the Court on [Third Party] Defendant Snowmen 365, LLC’s Motion For

Summary Judgment (Doc. #216) and Defendant/Third-Party Plaintiff Lenexa Real Estate Portfolio

Partners, LLC’s Motion For Summary Judgment On Its Third-Party Complaint Against

Snowmen 365, LLC (Doc. #222), both filed September 30, 2020.
           Case 2:19-cv-02100-KHV Document 246 Filed 01/27/21 Page 2 of 3




       Both motions for summary judgment dispute whether the contract with Lenexa Real Estate

was with Snowmen 365, LLC or Snowmen, Inc., but the record does not disclose the precise

relationship between the two Snowmen entities. All we know is that they share at least one

management employee, they both marketed themselves under the name “Snowmen 365” and that

since January of 2018, Snowmen 365, LLC has become Snowmen, Inc.                    See Third Party

Defendant’s Amended Federal Rule 7.1 Corporate Disclosure Statement (Doc. #101) filed

February 7, 2020 at 1. Based on the limited evidence on this issue, the Court infers that Snowmen,

Inc. and Snowmen 365, LLC are alter egos. Without evidence regarding the relationship between

Snowmen 365, LLC and Snowmen, Inc., the Court overrules both motions for summary

judgment.1

       The Court observes that absent some explanation about the substantive and procedural

significance of this issue, it is unclear why the parties are throwing so much time and money at

these issues. Since the summary judgment record is deficient anyway, would it not be smarter to

join both Snowmen entities and develop a decent record about the relationship between them? Or

stipulate that they are alter egos? Or that one is liable for any judgment rendered against the other?

       IT IS HEREBY ORDERED that [Third-Party] Defendant Snowmen 365, LLC’s Motion

For Summary Judgment (Doc. #216) filed September 30, 2020 is OVERRULED.

       IT IS FURTHER ORDERED that Defendant/Third-Party Plaintiff Lenexa Real Estate

Portfolio Partners, LLC’s Motion For Summary Judgment On Its Third-Party Complaint Against



       1
                 Lenexa Real Estate seeks summary judgment in part on its claim that Snowmen 365
breached the contract because it failed to defend or indemnify Lenexa Real Estate against
plaintiff’s claim. The indemnification clause in the contract, however, excluded any claims that
result solely from the negligence of Lenexa Real Estate. Snowmen 365 has raised a genuine issue
of material fact whether the negligence of Lenexa Real Estate was the sole cause of the alleged
injuries to plaintiff.

                                                 -2-
       Case 2:19-cv-02100-KHV Document 246 Filed 01/27/21 Page 3 of 3




Snowmen 365, LLC (Doc. #222) filed September 30, 2020 is OVERRULED.

      Dated this 27th day of January, 2021 at Kansas City, Kansas.

                                                         s/ Kathryn H. Vratil
                                                         KATHRYN H. VRATIL
                                                         United States District Judge




                                             -3-
